    Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 1 of 25 PageID #:2188




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHROME HEARTS LLC,
                                                        Case No. 21-cv-02042
                        Plaintiff,
                                                        Judge Gary Feinerman
       v.
                                                        Magistrate Judge Heather K. McShain
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                        Defendants.


                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on Plaintiff Chrome Hearts LLC’s (“Plaintiff” or

“Chrome Hearts”) Motion for Entry of a Preliminary Injunction, and this Court having heard the

evidence before it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its

entirety against the fully interactive, e-commerce stores 1 operating under the seller aliases

identified in Schedule A to the Complaint and attached hereto (collectively, the “Seller Aliases”).

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars, and

have sold products using counterfeit and infringing versions of Chrome Hearts’ federally




1
 The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces and Domain
Names.
   Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 2 of 25 PageID #:2189




registered trademarks (the “CHROME HEARTS Trademarks”) to residents of Illinois. A list of

the CHROME HEARTS Trademarks is included in the below chart.

 Registration
                            Trademark                          Goods and Services
  Number
  1,665,791             CHROME HEARTS                  For: jewelry, belt buckles made of
                                                       precious metal, key rings made of
                                                       precious metal, cufflinks, tie
                                                       fasteners made of precious metal,
                                                       brooches, necklaces and earrings in
                                                       class 014.

                                                       For: garment bags for travel, tote
                                                       bags, shoulder bags, purses and
                                                       luggage in class 018.

                                                       For: clothing; namely, shirts,
                                                       trousers, jackets, vests, chaps,
                                                       men’s and women’s underwear,
                                                       coats, clothing belts, gloves and
                                                       boots in class 025.

                                                       For: belt buckles not of precious
                                                       metal and tie fasteners not of
                                                       precious metal in class 026.

  2,192,539             CHROME HEARTS                  For: retail store services in the field
                                                       of general merchandise in class 042.

  5,186,592                                            For: eyewear, namely, eyeglasses,
                                                       sunglasses, their parts and cases;
                                                       phone accessories, namely, phone
                                                       straps, pouches specially adapted
                                                       for holding phones, phone cases,
                                                       charms for phones, tablet cases and
                                                       laptop cases; pre-recorded CDs and
                                                       DVDs in the field of music in class
                                                       009.

  5,186,676                                            For: incense holders in the nature of
                                                       incense burners in class 021.




                                            2
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 3 of 25 PageID #:2190




Registration
                        Trademark                       Goods and Services
 Number
 4,501,511                                      For: retail store services in the
                                                fields of general merchandise,
                                                namely, clothing, jewelry,
                                                handbags, eyewear, toys, furniture
                                                and household products in class
                                                035.

 4,510,061                                      For: jewelry, namely, earrings,
                                                rings, bracelets, cuff bracelets,
                                                necklaces, pendants, brooches, cuff
                                                links, tie fasteners and watch
                                                bracelets, key rings of precious
                                                metals in class 014.

 2,118,026                                      For: leather bags, namely,
                                                handbags, back packs, tote bags,
                                                shoulder bags, wallets and luggage
                                                in class 018.

                                                For: men’s and women’s clothing,
                                                namely, pants, shirts, tee shirts,
                                                sweaters, jackets, vests, chaps,
                                                skirts, belts, underwear, gloves,
                                                shoes and boots in class 025.

 2,216,570                                      For: jewelry made wholly or in part
                                                of precious metal; namely, rings,
                                                earrings, necklaces, bracelets, cuff
                                                links, key rings, belt buckles,
                                                watches and tie fasteners in class
                                                014.

 2,350,742                                      For: eyewear; namely, eyeglasses,
                                                sunglasses and their cases in class
                                                009.

 3,061,598                                      For: retail store services in the field
                                                of general merchandise in class 035.


 4,658,582                                      For: phone accessories, namely,
                                                phone straps, pouches specially
                                                adapted for holding phones, phone


                                      3
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 4 of 25 PageID #:2191




Registration
                        Trademark                       Goods and Services
 Number
                                                cases, charms for phones, tablet
                                                cases and laptop cases in class 009.

 3,657,370                                      For: bags, namely, handbags,
                                                shoulder bags, back packs, tote
                                                bags, wallets, garment bags and
                                                luggage in class 018.

 2,216,575                                      For: clothing; namely, tee shirts,
                                                shirts, tank tops, pants, chaps jeans,
                                                sweaters and jackets in class 025.




 2,307,126                                      For: jewelry made wholly or in part
                                                of precious metal, namely, rings,
                                                earrings, necklaces, bracelets, cuff
                                                links, key rings, belt buckles,
                                                watches and tie fasteners in class
                                                014.

 2,375,507                                      For: bags; namely, handbags,
                                                shoulder bags, back packs, tote
                                                bags, wallets and luggage in class
                                                018.



 2,408,082                                      For: men’s and women’s clothing;
                                                namely, jeans, leather pants, skirts,
                                                jackets, chaps, sweaters, vests, tee-
                                                shirts and shirts in class 025.


 2,538,565                                      For: eyewear; namely, eyeglasses,
                                                sunglasses, eyeglass cases and
                                                sunglass cases in class 009.




                                      4
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 5 of 25 PageID #:2192




Registration
                        Trademark                       Goods and Services
 Number
 4,504,948                                      For: jewelry, namely, rings,
                                                earrings, necklaces, bracelets, cuff
                                                bracelets, pendants, brooches, cuff
                                                links, tie fasteners, key rings made
                                                of precious metals and watch
                                                bracelets in class 014.

 4,648,016                                      For: phone accessories, namely,
                                                phone straps, pouches specially
                                                adapted for holding phones, phone
                                                cases, charms for phones, tablet
                                                cases and laptop cases in class 009.

 3,657,375                                      For: bags, namely, handbags,
                                                shoulder bags, back packs, tote
                                                bags, wallets, garment bags and
                                                luggage in class 018.


 2,954,539                                      For: jewelry, namely, bracelets,
                                                necklaces, rings, earrings, pendants,
                                                cuff links and watch bracelets in
                                                class 014.

 3,770,379                                      For: eyewear; namely, eyeglasses,
                                                sunglasses, eyeglass cases and
                                                sunglass cases in class 009.

 3,877,137                                      For: clothing; namely, tee shirts,
                                                shirts, tank tops, sweaters, sweat
                                                shirts, sweat pants, jeans, leather
                                                pants, coats, jackets, hats, socks,
                                                underwear and footwear in class
                                                025.

 3,937,133                                      For: jewelry; namely, rings,
                                                earrings, necklaces, bracelets,
                                                pendants, cuff links, dog tags for
                                                wear by humans for decorative
                                                purposes and watch bracelets in
                                                class 014.




                                      5
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 6 of 25 PageID #:2193




Registration
                        Trademark                       Goods and Services
 Number
 3,365,408                                      For: retail store services in the field
                                                of jewelry, clothing, handbags,
                                                eyewear, home furnishings, bed
                                                linen, and toys in class 035.

 3,385,449                                      For jewelry, namely, bracelets,
                                                rings, watch bands, necklaces, and
                                                lighters made of precious metals in
                                                class 014.

 3,388,911                                      For clothing, namely, tee shirts,
                                                shirts, tank tops, sweatshirts, sweat
                                                pants, sweaters, and hats in class
                                                025.

 3,731,400                                      For: eyewear, namely, eyeglasses,
                                                sunglasses, eyeglass cases and
                                                sunglass cases in class 009.


 3,743,975                                      For: bags, namely, handbags,
                                                shoulder bags, back packs, tote
                                                bags, wallets and luggage in class
                                                018.

 4,809,639                                      For: paper goods, namely, post
                                                cards, stationery, tissue paper, gift
                                                boxes and printed matter, namely,
                                                magazines featuring information
                                                about fashion in class 016.

 3,605,854                                      For: bags, namely, handbags,
                                                shoulder bags, clutches, tote bags,
                                                wallets, back packs and luggage in
                                                class 018.

 3,605,860                                      For: jewelry, namely, rings,
                                                earrings, pendants, necklaces,
                                                bracelets, cuff bracelets, cuff links,
                                                watch bracelets and key rings made
                                                of precious metals in class 014.




                                      6
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 7 of 25 PageID #:2194




Registration
                        Trademark                       Goods and Services
 Number
 3,606,059                                      For: clothing, namely, tee shirts,
                                                shirts, tank tops, sweaters, sweat
                                                shirts, sweat pants, jeans, pants,
                                                jackets, coats and hats in class 025.

 3,731,397                                      For: eyewear, namely, eyeglasses,
                                                sunglasses, eyeglass cases and
                                                sunglass cases in class 009.


 4,501,775                                      For: retail store services in the field
                                                of general merchandise, namely,
                                                clothing, clothing accessories,
                                                jewelry, handbags, fragrances,
                                                personal leather goods, luggage,
                                                toys, and smoking articles in class
                                                035.

 4,783,129                                      For: paper goods, namely, post
                                                cards, stationery, tissue paper, gift
                                                boxes and printed matter, namely,
                                                magazines featuring information
                                                about fashion in class 016.


 3,267,866                                      For: clothing, namely, tee shirts,
                                                shirts, jackets, tank tops, sweaters,
                                                hats and sweatshirts in class 025.


 3,731,401                                      For: eyewear, namely, eyeglasses,
                                                sunglasses, eyeglass cases and
                                                sunglass cases in class 009.


 4,494,781                                      For: bags, namely, shoulder bags,
                                                handbags, messenger bags, back
                                                packs, clutches, evening bags,
                                                wallets, duffel bags, luggage in
                                                class 018.




                                      7
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 8 of 25 PageID #:2195




Registration
                        Trademark                       Goods and Services
 Number
 4,494,841                                      For: jewelry, namely, rings,
                                                earrings, necklaces, bracelets, cuff
                                                bracelets, brooches, pendants, cuff
                                                links, key rings made of precious
                                                metals, tie fasteners and watch
                                                bracelets in class 014.

 3,385,415                                      For: jewelry, namely, bracelets,
                                                necklaces, key rings made of
                                                precious metals, rings, pendants,
                                                watch bracelets in class 014.



 3,385,416                                      For: clothing, namely, tee shirts,
                                                shirts, sweaters, tank tops,
                                                sweatshirts, hats and pants in class
                                                025.



 3,388,912                                      For: clothing, namely, tee shirts,
                                                shirts, sweatshirts, tank tops and
                                                hats in class 025.




 4,616,169                                      For: eyewear, namely, eyeglasses,
                                                sunglasses, eyeglass cases and
                                                sunglass cases in class 009.




 4,619,672                                      For: jewelry, namely, rings,
                                                earrings, bracelets, necklaces,
                                                pendants, cuff links, cuff bracelets,
                                                tie fasteners, key rings made of
                                                precious metals, watch bracelets
                                                and brooches in class 014.



                                      8
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 9 of 25 PageID #:2196




Registration
                        Trademark                       Goods and Services
 Number
 4,619,673                                      For: bags, namely, handbags,
                                                shoulder bags, back packs,
                                                messenger bags, clutches, duffle
                                                bags, evening bags, wallets and
                                                luggage in class 018.


 4,619,674                                      For: clothing, namely, tee shirts,
                                                shirts, tank tops, sweat shirts, sweat
                                                pants, vests, sweaters, jeans, pants,
                                                chaps, dresses, skirts, jackets, coats,
                                                underwear, swimwear, hats, socks
                                                and footwear in class 025.

 4,619,675                                      For: Smoking articles, namely,
                                                cigarette lighters, cases and holders
                                                not of precious metals, tobacco
                                                pouches, cigar cutters and humidors
                                                in class 034.


 3,784,392                                      For: eyewear, namely, eyeglasses,
                                                sunglasses, eyeglass cases and
                                                sunglass cases in class 009.




 3,728,357                                      For: eyewear, namely, eyeglasses,
                                                sunglasses, eyeglass cases and
                                                sunglass cases in class 009.




 4,494,945                                      For: clothing, namely, tee shirts,
                                                shirts, tank tops, sweaters, sweat
                                                shirts, vests, dresses, skirts, jackets,
                                                coats, jeans, leather pants, chaps,
                                                undergarments, swimwear, hats and
                                                footwear in class 025.




                                      9
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 10 of 25 PageID #:2197




Registration
                         Trademark                       Goods and Services
 Number
 4,494,946                                       For: jewelry, namely, rings,
                                                 earrings, bracelets, necklaces, cuff
                                                 bracelets, cuff links, brooches,
                                                 pendants, key rings made of
                                                 precious metals, tie fasteners and
                                                 watch bracelets in class 014.

 3,731,402                                       For: eyewear, namely, eyeglasses,
                                                 sunglasses, eyeglass cases and
                                                 sunglass cases in class 009.




 4,494,838                                       For: jewelry, namely, rings,
                                                 earrings, necklaces, bracelets, cuff
                                                 bracelets, tie fasteners, brooches,
                                                 pendants, cuff links, key rings made
                                                 of precious metals and watch
                                                 bracelets in class 014.

 4,497,576                                       For: clothing, namely, tee shirts,
                                                 shirts, tank tops, sweaters, sweat
                                                 shirts, sweat pants, jeans, leather
                                                 pants, chaps, skirts, dresses, vests,
                                                 jackets, coats, swimwear,
                                                 underwear, hats and footwear in
                                                 class 025.

 5,186,624                                       For: belt buckles; belt buckles for
                                                 clothing; zipper pulls; clothing
                                                 accessories, namely, charms for
                                                 attachment to zipper pulls and
                                                 buttons in class 026.


 3,388,920                                       For: clothing, namely, tee shirts,
                                                 shirts, sweatshirts, jackets and pants
                                                 in class 025.




                                      10
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 11 of 25 PageID #:2198




Registration
                         Trademark                       Goods and Services
 Number
 3,728,356                                       For: eyewear, namely, eyeglasses,
                                                 sunglasses, eyeglass cases and
                                                 sunglass cases in class 009.




 4,494,782                                       For: jewelry, namely, rings,
                                                 earrings, necklaces, bracelets, cuff
                                                 bracelets, brooches, tie fasteners,
                                                 cuff links, watch bracelets in class
                                                 014.


 3,731,403                                       For: eyewear, namely, eyeglasses,
                                                 sunglasses, eyeglass cases and
                                                 sunglass cases in class 009.



 4,510,024                                       For: clothing, namely, tee shirts,
                                                 shirts, tank tops, sweaters, sweat
                                                 shirts, sweat pants, vests, jackets,
                                                 jeans, leather pants, dresses, skirts,
                                                 swimwear, undergarments, hats and
                                                 footwear in class 025.

 3,894,026                                       For: jewelry, namely, rings,
                                                 earrings, pendants, cuff bracelets,
                                                 bracelets, necklaces, cuff links,
                                                 watch bracelets, brooches and dog
                                                 tags for wear by humans for
                                                 decorative purposes in class 014.

 2,214,641                                       For: clothing, namely, shirts, tee
                                                 shirts, pants, jeans, leather jackets,
                                                 leather vests, leather pants, chaps,
                                                 coats, gloves, men’s and women’s
                                                 underwear, clothing belts and
                                                 footwear; namely, boots in class
                                                 025.




                                      11
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 12 of 25 PageID #:2199




Registration
                         Trademark                       Goods and Services
 Number
 2,214,642                                       For: bags; namely, shoulder bags,
                                                 wallets, tote bags, handbags,
                                                 garment bags and luggage in class
                                                 018.




 2,284,625                                       For: jewelry made wholly or in part
                                                 of precious metals; namely,
                                                 bracelets, necklaces, rings,
                                                 pendants, earrings, key rings,
                                                 brooches, lapel pins, cuff links,
                                                 watches and belt buckles made
                                                 wholly or in part of precious metals
                                                 in class 014.

 4,643,894                                       For: eyewear, namely, eyeglasses
                                                 and sunglasses; component parts for
                                                 all of the aforesaid goods; and cases
                                                 for eyeglasses and sunglasses in
                                                 class 009.


 3,728,359                                       For: eyewear, namely, eyeglasses,
                                                 sunglasses, eyeglass cases and
                                                 sunglass cases in class 009.




 4,510,020                                       For: jewelry, namely, rings,
                                                 earrings, necklaces, bracelets, cuff
                                                 bracelets, brooches, cuff links, key
                                                 rings, watch bracelets and tie
                                                 fasteners in class 014.


 4,510,021                                       For: clothing, namely, shirts, tee
                                                 shirts, tank tops, sweaters, vests,
                                                 sweat shirts, sweat pants, jeans,
                                                 leather pants, chaps, skirts, jackets,
                                                 dresses, undergarments, hats,


                                      12
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 13 of 25 PageID #:2200




Registration
                         Trademark                       Goods and Services
 Number
                                                 swimwear and footwear in class
                                                 025.



 4,643,872                                       For: bags, namely, shoulder bags,
                                                 wallets, tote bags, handbags,
                                                 evening bags, clutches, messenger
                                                 bags, back packs, duffle bags,
                                                 garment bags for travel and luggage
                                                 in class 018.

 3,385,439                                       For: clothing, namely, tee shirts,
                                                 shirts, sweatshirts and hats in class
                                                 025.




 3,828,365                                       For: clothing, namely, tee shirts,
                                                 shirts, tank tops, sweat shirts,
                                                 sweaters, jackets, lingerie and hats
                                                 in class 025.


 3,831,922                                       For: bags, namely, hand bags,
                                                 shoulder bags, messenger bags,
                                                 back packs, duffle bags, clutches,
                                                 evening bags, wallets and luggage
                                                 in class 018.

 3,882,533                                       For: jewelry, namely, rings,
                                                 earrings, pendants, necklaces,
                                                 bracelets, dog tags for wear by
                                                 humans for decorative purposes,
                                                 and cuff links in class 014.

 3,658,047                                       For: bags, namely, handbags,
                                                 shoulder bags, back packs, tote
                                                 bags, wallets and luggage in class
                                                 018.




                                      13
 Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 14 of 25 PageID #:2201




Registration
                         Trademark                       Goods and Services
 Number
 4,510,022                                       For: bags, namely, handbags,
                                                 shoulder bags, messenger bags,
                                                 clutches, evening bags, tote bags,
                                                 duffel bags, wallets and luggage in
                                                 class 018.

 3,605,968                                       For: men’s and women’s clothing,
                                                 namely, pants, jeans and chaps in
                                                 class 025.




 3,637,806                                       For: bags, namely, handbags,
                                                 shoulder bags, back packs,
                                                 messenger bags, clutches, wallets
                                                 and luggage in class 018.


 3,873,570                                       For: belt buckles for clothing in
                                                 class 026.




 3,873,571                                       For: clothing, namely, tee shirts,
                                                 shirts, tank tops, sweaters, sweat
                                                 shirts, vests, jackets, coats, pants,
                                                 jeans and hats in class 025.


 4,497,539                                       For: eyewear, namely, sunglasses,
                                                 eyeglasses and their cases in class
                                                 009.



 3,388,913                                       For: clothing, namely, tee shirts,
                                                 shirts, tank tops and sweatshirts in
                                                 class 025.




                                      14
  Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 15 of 25 PageID #:2202




 Registration
                              Trademark                           Goods and Services
  Number
  4,439,515                                               For: jewelry, namely, rings,
                                                          earrings, bracelets, necklaces,
                                                          pendants, cuff links, cuff bracelets,
                                                          key rings made of precious metals
                                                          and watch bracelets in class 014.


  4,501,509                                               For: clothing, namely, tee shirts,
                                                          shirts, tank tops, sweat shirts, vests,
                                                          sweaters, sweat pants, jeans, leather
                                                          pants, chaps, skirts, dresses, jackets,
                                                          coats, swimwear, hats,
                                                          undergarments and footwear in
                                                          class 025.

  4,494,842                                               For: jewelry, namely, rings,
                                                          earrings, necklaces, bracelets, cuff
                                                          bracelets, brooches, pendants, cuff
                                                          links, key rings made of precious
                                                          metals, tie fasteners and watch
                                                          bracelets in class 014.


  4,494,843                                               For: clothing, namely, shirts, tee
                                                          shirts, tank tops, sweaters, sweat
                                                          shirts, sweat pants, dresses, skirts,
                                                          jackets, coats, jeans, vests, leather
                                                          pants, chaps, swimwear, underwear,
                                                          hats and footwear in class 025.



       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Chrome Hearts’

previously granted Motion for Entry of a Temporary Restraining Order establishes that Chrome

Hearts has demonstrated a likelihood of success on the merits; that no remedy at law exists; and


                                              15
     Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 16 of 25 PageID #:2203




that Chrome Hearts will suffer irreparable harm if the injunction is not granted. Specifically,

Chrome Hearts has proved a prima facie case of trademark infringement because (1) the CHROME

HEARTS Trademarks are distinctive marks and are registered with the U.S. Patent and Trademark

Office on the Principal Register, (2) Defendants are not licensed or authorized to use any of the

CHROME HEARTS Trademarks, and (3) Defendants’ use of the CHROME HEARTS

Trademarks is causing a likelihood of confusion as to the origin or sponsorship of Defendants’

products with Chrome Hearts. Furthermore, Defendants’ continued and unauthorized use of the

CHROME HEARTS Trademarks irreparably harms Chrome Hearts through diminished goodwill

and brand confidence, damage to Chrome Hearts’ reputation, loss of exclusivity, and loss of future

sales. Monetary damages fail to address such damage and, therefore, Chrome Hearts has an

inadequate remedy at law. Moreover, the public interest is served by entry of this Preliminary

Injunction to dispel the public confusion created by Defendants’ actions. As such, this Court

orders that:

1.       Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

         and all persons acting for, with, by, through, under or in active concert with them be

         preliminarily enjoined and restrained from:

         a. using the CHROME HEARTS Trademarks or any reproductions, counterfeit copies or

            colorable imitations thereof in any manner in connection with the distribution,

            marketing, advertising, offering for sale, or sale of any product that is not a genuine

            Chrome Hearts product or not authorized by Chrome Hearts to be sold in connection

            with the CHROME HEARTS Trademarks;

         b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            Chrome Hearts product or any other product produced by Chrome Hearts, that is not



                                                  16
     Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 17 of 25 PageID #:2204




            Chrome Hearts’ or not produced under the authorization, control or supervision of

            Chrome Hearts and approved by Chrome Hearts for sale under the CHROME HEARTS

            Trademarks;

         c. committing any acts calculated to cause consumers to believe that Defendants’ products

            are those sold under the authorization, control or supervision of Chrome Hearts, or are

            sponsored by, approved by, or otherwise connected with Chrome Hearts;

         d. further infringing the CHROME HEARTS Trademarks and damaging Chrome Hearts’

            goodwill; and

         e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

            storing, distributing, returning, or otherwise disposing of, in any manner, products or

            inventory not manufactured by or for Chrome Hearts, nor authorized by Chrome Hearts

            to be sold or offered for sale, and which bear any of Chrome Hearts’ trademarks,

            including the CHROME HEARTS Trademarks, or any reproductions, counterfeit

            copies or colorable imitations thereof.

2.       The domain name registries for the Domain Names, including, but not limited to, VeriSign,

         Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public Interest Registry,

         within ten (10) business days of receipt of this Order, shall, at Chrome Hearts’ choosing:

         a. unlock and change the registrar of record for the Domain Names to a registrar of

            Chrome Hearts’ selection until further ordered by this Court; or

         b. disable the Domain Names and make them inactive and untransferable until further

            ordered by this Court.

3.       The domain name registrars, including, but not limited to, GoDaddy Operating Company

         LLC (“GoDaddy”), Name.com, PDR LTD. d/b/a/ PublicDomainRegistry.com (“PDR”),



                                                 17
     Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 18 of 25 PageID #:2205




         and Namecheap Inc. (“Namecheap”), within ten (10) business days of receipt of this Order,

         shall take any steps necessary to transfer the Domain Names to a registrar account of

         Chrome Hearts’ selection so that the Domain Names can be redirected or disabled until

         further ordered by this Court.

4.       Upon Chrome Hearts’ request, any third party with actual notice of this Order who is

         providing services for any of the Defendants, or in connection with any of the Online

         Marketplaces and Domain Names, including, without limitation, any online marketplace

         platforms such as eBay, Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd.

         (“Alibaba”), Amazon.com, Inc. (“Amazon”), ContextLogic Inc. d/b/a Wish.com

         (“Wish.com”), and Dhgate (collectively, the “Third Party Providers”) shall, within ten (10)

         business days after receipt of such notice, provide to Chrome Hearts expedited discovery,

         including copies of all documents and records in such person’s or entity’s possession or

         control relating to:

         a. the identities and locations of Defendants, their agents, servants, employees,

             confederates, attorneys, and any persons acting in concert or participation with them,

             including all known contact information, and all associated e-mail addresses;

         b. the nature of Defendants’ operations and all associated sales, methods of payment for

             services and financial information, including, without limitation, identifying

             information associated with the Online Marketplaces, the Domain Names, and

             Defendants’ financial accounts, as well as providing a full accounting of Defendants’

             sales and listing history related to their respective Online Marketplaces and Domain

             Names; and




                                                 18
     Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 19 of 25 PageID #:2206




         c. any financial accounts owned or controlled by Defendants, including their agents,

            servants, employees, confederates, attorneys, and any persons acting in concert or

            participation with them, including such accounts residing with or under the control of

            any banks, savings and loan associations, payment processors or other financial

            institutions including, without limitation, PayPal, Inc. (“PayPal”), Alipay, Alibaba, Ant

            Financial Services Group (“Ant Financial”), Amazon Pay, Wish.com, or other

            merchant account providers, payment providers, third party processors, and credit card

            associations (e.g., MasterCard and VISA).

5.       Upon Chrome Hearts’ request, those with notice of the injunction, including the Third Party

         Providers as defined in Paragraph 4, shall, within ten (10) business days after receipt of

         such notice disable and cease displaying any advertisements used by or associated with

         Defendants in connection with the sale of counterfeit and infringing goods using the

         CHROME HEARTS Trademarks.

6.       Defendants shall be temporarily and preliminarily restrained and enjoined from

         transferring or disposing of any money or other of Defendants’ assets until further ordered

         by this Court.

7.       Any Third Party Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com

         and Amazon Pay, shall, within ten (10) business days of receipt of this Order:

         a. locate all accounts and funds connected to Defendants, the Seller Aliases, Online

            Marketplaces, and Domain Names, including, but not limited to, any financial accounts

            connected to the information listed in Schedule A hereto, the e-mail addresses

            identified in Exhibits 5 and 6 to the Declaration of Mario Lejtman, and any e-mail

            addresses provided for Defendants by third parties; and



                                                 19
     Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 20 of 25 PageID #:2207




         b. restrain and enjoin any such accounts or funds from transferring or disposing of any

            money or other of Defendants’ assets until further ordered by this Court.

8.       Chrome Hearts is authorized to issue expedited written discovery, pursuant to Federal

         Rules of Civil Procedure 33, 34 and 36, related to:

         a. the identities and locations of Defendants, their agents, servants, employees,

            confederates, attorneys, and any persons acting in concert or participation with them,

            including all known contact information, including any and all associated e-mail

            addresses; and

         b. the nature of Defendants’ operations and all associated sales, methods of payment for

            services and financial information, including, without limitation, identifying

            information associated with the Online Marketplaces, Domain Names, and Defendants’

            financial accounts, as well as providing a full accounting of Defendants’ sales and

            listing history related to their respective Online Marketplaces and Domain Names.

         Chrome Hearts is authorized to issue any such expedited discovery requests via e-mail.

         Defendants shall respond to any such discovery requests within three (3) business days of

         being served via e-mail.

9.       Chrome Hearts may provide notice of these proceedings to Defendants, including service

         of process pursuant to Fed. R. Civ. P. 4(f)(3), and any future motions, by electronically

         publishing a link to the Complaint, this Order and other relevant documents on a website

         to which the Domain Names which are transferred to Chrome Hearts’ control will redirect,

         or by sending an e-mail to the e-mail addresses identified in Exhibits 5 and 6 to the

         Declaration of Mario Lejtman and any e-mail addresses provided for Defendants by third

         parties that includes a link to said website. The Clerk of the Court is directed to issue a



                                                 20
  Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 21 of 25 PageID #:2208




      single original summons in the name of “The Partnerships and all other Defendants

      identified in the Complaint” that shall apply to all Defendants. The combination of

      providing notice via electronic publication or e-mail, along with any notice that Defendants

      receive from domain name registrars and payment processors, shall constitute notice

      reasonably calculated under all circumstances to apprise Defendants of the pendency of the

      action and afford them the opportunity to present their objections.

10.   Schedule A to the Complaint [2], Exhibits 5 and 6 to the Declaration of Mario Lejtman

      [13], [14], and the TRO [25] are unsealed.

11.   Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order as permitted by and in compliance with the Federal Rules of Civil Procedure and

      Northern District of Illinois Local Rules.

12.   The $10,000 bond posted by Chrome Hearts shall remain with the Court until a Final

      disposition of this case or until this Preliminary Injunction is terminated.

                                             IT IS SO ORDERED.

Dated: May 21, 2021

                                             __________________________________________
                                             Gary Feinerman
                                             United States District Judge




                                               21
Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 22 of 25 PageID #:2209




 Chrome Hearts LLC v. The Partnerships and Unincorporated Associations Identified on
                         Schedule "A" - Case No. 21-cv-2042


                                         Schedule A

No.   Seller Aliases                          No.     Seller Aliases
  1   chromeehearts.shop                        2     chromeehearts.online
  3   chromeheart.online                        4     chromeheart.store
  5   chromehearts.com.co                       6     Women Heaven Store
  7   imixlot                                   8     Hisenlee Official Store
  9   Chmaori Beautiful Footwear Store         10     Lilibeth&Danjal Real Silver
                                                      Jewellery Store
 11   shop zl761225 Store                        12   ULIKEIDO jewelrry Store
 13   cherrymaster Store                         14   BBG Car Light Store
 15   UAN Accessories Store                      16   Stones fate Store
 17   Hotony Official Store                      18   Moocare Jewellery Store
 19   Kids customzied print Store                20   SuperAmeston007 Store
 21   LFLGOGHM Store                             22   I fingers Store
 23   MYNEW Store                                24   Leouerry Official Stor
 25   Mi Yuan Store                              26   Ou Yin Store
 27   ORELDIA Official Store                     28   Jiubanjewelry Store
 29   FIFANYI SIKO 3 Store Store                 30   Shop5438118 Store
 31   MM&CC Store                                32   Leisure life personality Store
 33   Shop5699077 Store                          34   Feelyou Store
 35   MiQiao Luokey Store                        36   Shop5800208 Store
 37   Brdwn Official Store                       38   fashionbegin Industry International
 39   99 nail decoration sector                  40   JIE XI MI Store
 41   keeper ornament Official Store             42   AliHome Store
 43   Firmranch002 Store                         44   Shop910565005 Store
 45   VILAGE Store                               46   Shop910972032 Store
 47   PARIS-STORY Store                          48   SUMMISE Store
 49   Shop910997042 Store                        50   QiLuxy Store
 51   Shop911224197 Store                        52   Shop911229158 Store
 53   Dian Zhui Store                            54   ChaKnel
 55   Dannawexler                                56   ScrollArts
 57   Every Little Things                        58   Suprkme
 59   GZKJY                                      60   Toon2829
 61   BriTu                                      62   shenzhenshigelanermaoyiyouxiangon
                                                      gsi
 63 chaojishangdian                              64   hainingshibailexincailiaoyouxiangon
                                                      gsi


                                            22
Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 23 of 25 PageID #:2210




No. Seller Aliases                       No.       Seller Aliases
 65 LIYUYIN                               66       Sevendoo
 67 Normentn                              68       Afterill
 69 TEMEGO                                70       JHashdw
 71 ZaiSangDianZiJohn                     72       Hey Pet
 73 jiananwanbaihuo                       74       dongguanshizhengsimao
 75 Moment Meets Eternity                 76       aoying
 77 Stuartlly                             78       wanggaopengShop
 79 jingtaixianshengcaizhuangshiyouxi     80       Yangzhouhaojincanyinguanliyouxian
    angongsi                                       gongsi
 81 QingYiShiJieZhuang                       82    Jingxingkuangqukuairenkuaiyuyujudi
                                                   an
 83 Kissvian                                 84    maanshanshilongtannongyejishufuwu
                                                   youxiangongsi
 85 ChiMuShiYe                               86    wangkexinhan
 87 BeiJingJiuDaYunJiSuanYouXianG            88    Fujianhua
    ongSi
 89 Zunguda                                  90 tanchengxianconghuijiajushenghuodi
                                                an
 91   ZhangHuaShop                           92 wangmeiShop
 93   The November Nocturne                  94 FangShiMinShop
 95   youtengmaoyi                           96 Duskook
 97   oghawk.com

No.   Online Marketplaces               No.       Online Marketplaces
  1   aliexpress.com/store/1540004        2       aliexpress.com/store/200291
  3   aliexpress.com/store/2412108        4       aliexpress.com/store/2804201
  5   aliexpress.com/store/3110019        6       aliexpress.com/store/3204030
  7   aliexpress.com/store/3479065        8       aliexpress.com/store/3655031
  9   aliexpress.com/store/3662067       10       aliexpress.com/store/3908012
 11   aliexpress.com/store/4459010       12       aliexpress.com/store/4574006
 13   aliexpress.com/store/4596018       14       aliexpress.com/store/4702030
 15   aliexpress.com/store/4704063       16       aliexpress.com/store/4870028
 17   aliexpress.com/store/4995073       18       aliexpress.com/store/4999264
 19   aliexpress.com/store/5023122       20       aliexpress.com/store/5073331
 21   aliexpress.com/store/5239075       22       aliexpress.com/store/5247195
 23   aliexpress.com/store/5321009       24       aliexpress.com/store/5325020
 25   aliexpress.com/store/5438118       26       aliexpress.com/store/5575093
 27   aliexpress.com/store/5628145       28       aliexpress.com/store/5699077
 29   aliexpress.com/store/5778237       30       aliexpress.com/store/5784516
 31   aliexpress.com/store/5800208       32       aliexpress.com/store/714698
 33   aliexpress.com/store/715329        34       aliexpress.com/store/723713

                                        23
Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 24 of 25 PageID #:2211




No.   Online Marketplaces              No.       Online Marketplaces
 35   aliexpress.com/store/900239422    36       aliexpress.com/store/900247264
 37   aliexpress.com/store/910453278    38       aliexpress.com/store/910538009
 39   aliexpress.com/store/910565005    40       aliexpress.com/store/910653008
 41   aliexpress.com/store/910972032    42       aliexpress.com/store/910977056
 43   aliexpress.com/store/910986037    44       aliexpress.com/store/910997042
 45   aliexpress.com/store/911056062    46       aliexpress.com/store/911224197
 47   aliexpress.com/store/911229158    48       aliexpress.com/store/911234123
 49   amazon.com/sp?seller=A1AN38       50       amazon.com/sp?seller=A1CFEO7JBBHI8
      B5J1YWFO                                   D
 51   amazon.com/sp?seller=A1D08RF          52   amazon.com/sp?seller=A1DCN0ZCNOB
      K0M6GQ8                                    8FJ
 53   amazon.com/sp?seller=A1GVF0           54   amazon.com/sp?seller=A1H2O3I324S5A
      OXI5LTM2                                   W
 55   amazon.com/sp?seller=A1J447E          56   amazon.com/sp?seller=A1JVBFBX16D3
      KAHWSZD                                    OH
 57   amazon.com/sp?seller=A1KH07           58   amazon.com/sp?seller=A1LT481TYJ60Y
      DNOBYV46                                   W
 59   amazon.com/sp?seller=A1PB0A5          60   amazon.com/sp?seller=A1U3X0NEDE1L
      3LC6TRG                                    1H
 61   amazon.com/sp?seller=A1U78Y6          62   amazon.com/sp?seller=A1V7RZQL4ZGX
      35X94M9                                    TY
 63   amazon.com/sp?seller=A1W4OP           64   amazon.com/sp?seller=A247SF2HQ917I9
      SY42FIIL
 65   amazon.com/sp?seller=A25QRD           66 amazon.com/sp?seller=A2G4KLK6ZIITP
      TLR82ISX                                 6
 67   amazon.com/sp?seller=A2KV0A           68 amazon.com/sp?seller=A2LC2T4Y4EK4
      X1DSPWDN                                 B7
 69   amazon.com/sp?seller=A2O2FF3          70 amazon.com/sp?seller=A2QAQB126RFU
      GE6FGWC                                  79
 71   amazon.com/sp?seller=A2RTC77          72 amazon.com/sp?seller=A2TD674WYJDQ
      1SNFX68                                  CV
 73   amazon.com/sp?seller=A2TNB7           74 amazon.com/sp?seller=A33HI5VLFERO
      EUYWQ3ZZ                                 4Y
 75   amazon.com/sp?seller=A37UELJ          76 amazon.com/sp?seller=A39VO4JPW2TW
      0IE7UES                                  N6
 77   amazon.com/sp?seller=A3AJCCT          78 amazon.com/sp?seller=A3C43AXVUMQ
      K7VWJZF                                  4MT
 79   amazon.com/sp?seller=A3EQAV           80 amazon.com/sp?seller=A3Q13JKXB5BI
      BIEY9AJW                                 YI
 81   amazon.com/sp?seller=A5NQ53I          82 amazon.com/sp?seller=A70VINZLETVH
      0I5O2L                                   P
 83   amazon.com/sp?seller=AD5NVH           84 amazon.com/sp?seller=AEI637KD3LG1
      PE577FN                                  Y

                                       24
Case: 1:21-cv-02042 Document #: 38 Filed: 05/21/21 Page 25 of 25 PageID #:2212




No. Online Marketplaces               No. Online Marketplaces
 85 amazon.com/sp?seller=AEJCVU        86 amazon.com/sp?seller=AEMDCCAI0DX
    MFQUSHS                               WI
 87 amazon.com/sp?seller=AGLMX9        88 amazon.com/sp?seller=AJEZ6JNKKGUV
    HAINENB                               5
 89 amazon.com/sp?seller=AO65KA        90 amazon.com/sp?seller=AX1J5EH12NC1
    0YLX6                                 N
 91 amazon.com/sp?seller=AYJAWA        92 oghawk.com
    TWO6GF5

No.   Domain Names                    No. Domain Names
  1   chromeehearts.shop                2 chromeehearts.online
  3   chromeheart.online                4 chromeheart.store
  5   chromehearts.com.co




                                     25
